Oatj-ioon, J.,
delivered the opinion of the court.
If the land was assessed as in section 4, appellee has no case; if as in section 14, appellant has no case. The assessment roll was before the judge, and the only witness before him read it as section 14. The purported copy of the assessment roll in the record shows unmistakably 14. A locating map in the record supposed to be designed as a facsimile of the roll shows unmistakably 4. But the judge saw the original, and this is the obstacle in appellant’s way. We are not shown from the record how we can properly reverse his ruling on the fact. We are not furnished with the original.

Affirmed.